Matter of Michael T. (2016 NY Slip Op 06892)





Matter of Michael T.


2016 NY Slip Op 06892


Decided on October 20, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, Webber, JJ.


1996

[*1]In re Michael T., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Seymour W. James, Jr., The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Holly Cooper of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about April 21, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree and jostling, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court's fact-finding determination was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations, including its evaluation of inconsistencies.
Appellant did not preserve his claim that the court erred in admitting evidence of his pretrial silence, and we decline to review it in the interest of justice. As an alternative holding, we find no basis for reversal. The record plainly demonstrates the court's awareness that pretrial silence is inadmissible, and its general refusal to receive such evidence. Accordingly, there is no reason to believe that the allegedly offending question influenced the court's fact-finding determination (see People v Torres, 249 AD2d 229 [1st Dept 1998], lv denied 92 NY2d 861 [1998]; see also Matter of Jamar W., 269 AD2d 103 [1st Dept 2000], lv denied 95 NY2d 752 [2000]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2016
CLERK